DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, it is unclear how the lateral flow path extends along the lower surface when the lateral flow path is formed in the lateral surface, wherein the lateral surface is formed between the upper surface and lower surface. For the purposes of examination, the examiner assumes that the lateral flow path extends along the lateral surface. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 6, 9, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seradarian et al. (US 2012/0111463) (of record).

Regarding claims 1 and 13, Seradarian discloses an assembly of a tire, a rim and a tire insert, the insert comprising: an upper surface (Fig. 4: 5b), a lower surface (Fig. 4: see lower surface of insert at space 7), and a lateral surface formed between the upper surface and the lower surface (Fig. 4: see side surfaces of insert), wherein, when the insert is inserted into a tire (Fig. 4: 10) with a rim (Fig. 4: 4) associated therewith, the upper surface (Fig. 4: 5b) is configured to be directed toward a tread of the tire (Fig. 4: 10) and form an upper space (Fig. 4: 9a) between the upper surface and an inner surface of the tire, and the lower surface is configured to be directed toward the rim (Fig. 4: 20) and form a lower space (Fig. 4: 7) between the lower surface and the rim; an inner hollow portion (Fig. 4: 4) formed inside the insert, wherein the inner hollow portion includes: an inner hollow space (Fig. 4: 4); and an opening portion (Fig. 4: 8) penetrating through the lower surface; and a through flow path (Fig. 4: 9) penetrating through the upper surface (Fig. 4: 5b) towards the inner hollow space (Fig. 4: 4) of the inner hollow portion, wherein the through flow path is configured to flow a fluid from the lower space to the upper space via the inner hollow space when the fluid is injected through a fluid injection part formed in the rim ([0058]-[0060]).
The examiner notes that the claim limitation does not recite any further structure for the upper space, and thus does not exclude the smaller opening of Seradarian. 

Regarding claim 6, Seradarian further discloses that the insert (Fig. 4: 1, 1A, 1B) comprises an upper groove (Fig. 4: 9a) and an inner hollow portion (Fig. 4: 4). 

Regarding claim 9, Seradarian further discloses that the insert comprises an upper groove having a slit (i.e. long, narrow groove) shape (Fig. 4: 9a), and a horizontal width of the slit (Fig. 4: 9a) is smaller than a length between two hooks of the rim (Fig. 4: 20; see also annotated Fig. 4 below).

    PNG
    media_image1.png
    661
    473
    media_image1.png
    Greyscale


Regarding claim 14, Seradarian further discloses that the tire is a tubeless tire (Fig 4) ([0008]).

Claim(s) 1, 6, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein et al. (US 4,371,024) (of record).

Regarding claims 1 and 13, Stein discloses an assembly of a tire, a rim and a tire insert, the insert comprising: an upper surface (Fig. 1), a lower surface (Fig. 1), and a lateral surface (Fig. 1) formed between the upper surface and the lower surface, wherein, when the insert is inserted into a tire (Fig. 1: 2) with a rim (Fig. 1: 1) associated therewith, the upper surface is configured to be directed toward a tread (Fig. 1: 2a) of the tire (Fig. 1: 2) and form an upper space between the upper surface and an inner surface of the tire (Fig. 1), and the lower surface is configured to be directed toward the rim and form a lower space (Fig. 1: 5) between the lower surface and the rim (Fig. 1: 1); an inner hollow portion formed inside the insert, wherein the inner hollow portion includes: an inner hollow space (Fig. 1: 7); and an opening portion penetrating through the lower surface (Fig. 1: 6); and a through flow path (Fig. 1: see opening of 7 into upper space) penetrating through the upper surface towards the inner hollow space of the inner hollow portion, wherein the through flow path is configured to flow a fluid from the lower space to the upper space via the inner hollow space when the fluid is injected through a fluid injection part formed in the rim (Col. 2 lines 32-37). 
The examiner notes that the claim limitation does not recite any further structure for the lower space, and thus does not exclude the smaller opening of Stein. The examiner further notes that the claim limitations do no recite any further structure for the through flow path or the opening portion either, and thus do not exclude the wide through flow path or the narrow opening portion of Stein. 

Regarding claim 6, Stein further discloses that the insert (Figs. 1-12: 3) comprises an upper groove (Figs. 1-12: 7), a lower groove (Figs. 1-12: 5), and a lateral groove (Figs. 1-12: 8).

Regarding claim 14, Stein further discloses that the tire is a tubeless tire (Fig. 1) (Col. 2 lines 21-23).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seradarian et al. (US 2012/0111463) (of record) as applied to claim 1 above, and further in view of Roberts et al. (US 10,821,786) (of record). 

Regarding claims 2-5, Seradarian further discloses that the rim comprises a fluid injection part (Fig. 4: 26), and that the through flow path (Fig. 4: 8, 9) is directly or indirectly (Figs. 4, 4a) connected to the fluid injection part ([0058]). Seradarian further discloses that the through flow path (Fig. 4: 8, 9) is directly or indirectly (Figs. 4, 4a) connected to the fluid injection part (Fig. 4: 26) through a lower flow path (Fig. 4: 7) formed in the lower surface of the insert (Fig 4: 1, 1A, 1B). Alternatively, Seradarian further discloses that the insert furtherPage 48 OYPOO42USC/ OP20200191UScomprises a fluid receiving part (Fig. 4: 7) formed in the lower surface connected to the fluid injection part (Fig. 4: 26), and the fluid receiving part (Fig. 4: 7) is connected to the through flow path (Fig. 4: 8, 9).
However, Seradarian does not expressly recite a lateral flow path, wherein the lateral flow path is directly or indirectly connected to the fluid injection part, or wherein the lateral flow path is directly or indirectly connected to the fluid injection part through a lower flow path formed in the lower surface of the insert.
Roberts also teaches an insert (Figs. 1-4: 50) for a tire (Col. 4 lines 7-10) comprising a flow path connecting an upper surface (Figs. 1-4: 54) and a lower surface (Figs. 1-4: 52) of the insert (Figs. 1-4: 50), wherein the flow path comprises a through flow path (Figs. 1-4: 58) penetrating the lower surface (Figs. 1-4: 52) and the upper surface (Figs. 1-4: 54) of the insert (Figs. 1-4: 50) (Col. 4 lines 31-36) and a lateral flow path (Fig. 3: see axial air channel in 56) formed in a lateral surface (Figs. 1-4: 56) of the insert (Figs. 1-4: 50) (Col. 4 lines 40-44), wherein the rim (Fig. 4: 66) comprises a fluid injection part (Fig. 4: see valve stem in rim) and the through flow path (Figs. 1-4: 58) and the lateral flow path (Figs. 1-4: 56) are directly or indirectly connected to the fluid injection part (Fig. 4: see valve stem in rim), wherein the through flow path (Figs. 1-4: 58) and the lateral flow path (Figs. 1-4: 56) are directly or indirectly connected to the fluid injection part (Fig. 4: see valve stem in rim) through a lower flow path (Figs. 1-4: 62) formed in the lower surface (Figs. 1-4: 52) of the insert (Figs. 1-4: 50), and wherein the insert (Figs. 1-4: 50) further Page 48OYPOO42USC/ OP20200191UScomprises a fluid receiving part (Figs. 1-4: 60) connected to the fluid injection part (Figs. 1-4: see valve stem in rim), and the fluid receiving part (Figs. 1-4: 60) is connected to a lower flow path (Figs. 1-4: 62). The lateral flow path functions as an air channel which connects the various other flow paths in the insert to the air valve (i.e. fluid injection part) (Col. 4 lines 31-55). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Seradarian in order to provide a lateral flow path as taught by Roberts so as to provide channels and flow paths for the fluid/air from the fluid injection part to travel through the insert. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seradarian et al. (US 2012/0111463) (of record) as applied to claims 1 and 6 above, and further in view of Huang (US 2010/0122758) (of record).

Regarding claim 10, Seradarian does not expressly recite that the inner hollow portion comprises an inner pleated portion. Case law holds that changes in shape are matters of design choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant. See MPEP 2144.04. In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide the desired shape to the hollow portion. 
Moreover, Huang teaches a tire insert (Fig. 9: 20) for a tire (Fig. 9: 35) comprising a hollow portion (Fig. 9: 31), wherein the hollow portion comprises an inner pleated portion (Fig. 9: 32). This shape provides better flexibility to the tire ([0025]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Seradarian in order to provide that the inner hollow portion comprises an inner pleated portion for better flexibility to the tire, as taught by Huang. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seradarian et al. (US 2012/0111463) (of record) as applied to claim 1 above, and further in view of any one of He (US 2016/0167454) (of record) and Sachdev et al. (US 2011/0000596) (of record)

Regarding claim 12, Seradarian further illustrates that, in a state in which the insert for a tire, the tire, and the rim are coupled, the insert for a tire has a ratio wi/wt of a horizontal/transverse diameter wi of the insert to a horizontal/transverse diameter wt of the tire is approximately 1.0 (Fig. 2: see how the width of the insert is approximately equal t the width of the tire since they sit up against each other), which falls within the claimed range of 0.1 to 1.3. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the ratio wi/wt. While Seradarian does not disclose that the figure is drawn to scale, one of ordinary skill in the art would have nonetheless found it obvious that the ratio wi/wt would be reasonably in the range of approximately 1.0. Therefore, this value falls within the claimed range of 0.1 to 1.3. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the ratio.
However, Seradarian does not expressly recite that, in a state in which the insert for a tire, the tire, and the rim are coupled, the insert for a tire has hardness equal to or higher than Shore C hardness of 20 and equal to or lower than Shore A hardness of 90.
He teaches a tire comprising an insert, wherein the insert can provide the required softness/hardness for the tire by adjusting the proportion of ingredients of the foam material ([0009], [0022]). Additionally or alternatively, Sachdev teaches a tire comprising an insert, wherein, in order to enhance noise reduction and/or performance, one or more characteristics of the noise reducing foam (i.e. insert) is varied in the toroidal body, such as the hardness ([0018]). In other words, it is generally known in the tire art that the hardness of a tire insert may be varied and adjusted to provide the required softness/hardness for the tire and/or to enhance noise reduction and/or performance. Accordingly, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for the hardness of the insert. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the hardness of the insert. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to optimize the hardness of the insert of Seradarian so as to provide the required softness/hardness for the tire and/or to enhance noise reduction and/or performance, as taught by He and Sachdev. 

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US 4,371,024) (of record) as applied to claims 1 and 6 above.

Regarding claims 8 and 10, while Stein does not expressly recite that the lower groove comprises a protruding portion or an inner pleated portion, case law holds that changes in shape are matters of design choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant. See MPEP 2144.04. In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the lower groove of Stein to the desired shape. 

Regarding claim 9, Stein further discloses that the insert comprises an upper groove (Figs. 1-12: 7), a lower groove (Figs. 1-12: 5), and a horizontal width of the upper groove (Fig. 1: 7) is smaller than a length between two hooks of the rim (Fig 1: 1). While Stein does not expressly recite that the upper groove has a slit shape, case law holds that changes in shape are matters of design choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant. See MPEP 2144.04. In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the upper groove of Stein to the desired shape.

Regarding claim 11, Stein further illustrates that, in a state in which the insert for a tire, the tire, and the rim are coupled, a Page 49 OYPOO42USC/ OP20200191USratio hi/ht of a maximum height hi of the insert from an imaginary horizontal surface between two hooks of the rim to a maximum height ht of an interior of the tire from the imaginary horizontal surface between the two hooks of the rim is 0.40 (See annotated Fig. 1 below), which falls within the claimed range of 0.15 to 0.9. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the ratio hi/ht. While Stein does not disclose that the figure is drawn to scale, one of ordinary skill in the art would have nonetheless found it obvious that the ratio hi/ht would be reasonably in the range of approximately 0.40. Therefore, this value falls within the claimed range of 0.15 to 0.9. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the ratio.

    PNG
    media_image2.png
    574
    693
    media_image2.png
    Greyscale


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US 4,371,024) (of record) as applied to claim 1 above, and further in view of any one of He (US 2016/0167454) (of record) and Sachdev et al. (US 2011/0000596) (of record). 

Regarding claim 12, Stein further illustrates that, in a state in which the insert for a tire, the tire, and the rim are coupled, the insert for a tire has a ratio wi/wt of a horizontal/transverse diameter wi of the insert to a horizontal/transverse diameter wt of the tire is 0.8 (See annotated Fig. 1 below), which falls within the claimed range of 0.1 to 1.3. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the ratio wi/wt. While Stein does not disclose that the figure is drawn to scale, one of ordinary skill in the art would have nonetheless found it obvious that the ratio wi/wt would be reasonably in the range of approximately 0.8. Therefore, this value falls within the claimed range of 0.1 to 1.3. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the ratio.

    PNG
    media_image3.png
    551
    489
    media_image3.png
    Greyscale

However, Stein does not expressly recite that, in a state in which the insert for a tire, the tire, and the rim are coupled, the insert for a tire has hardness equal to or higher than Shore C hardness of 20 and equal to or lower than Shore A hardness of 90.
He teaches a tire comprising an insert, wherein the insert can provide the required softness/hardness for the tire by adjusting the proportion of ingredients of the foam material ([0009], [0022]). Additionally or alternatively, Sachdev teaches a tire comprising an insert, wherein, in order to enhance noise reduction and/or performance, one or more characteristics of the noise reducing foam (i.e. insert) is varied in the toroidal body, such as the hardness ([0018]). In other words, it is generally known in the tire art that the hardness of a tire insert may be varied and adjusted to provide the required softness/hardness for the tire and/or to enhance noise reduction and/or performance. Accordingly, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for the hardness of the insert. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the hardness of the insert. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to optimize the hardness of the insert of Stein so as to provide the required softness/hardness for the tire and/or to enhance noise reduction and/or performance, as taught by He and Sachdev. 

Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. 
The examiner notes that Applicant has not provided any arguments against the prior art references of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749